DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding Claim 14, the phrase “wherein in at least one portion the first electrode” should read ‘wherein in at least one portion of the first electrode’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Claim 19 recites “determining whether a scratch is present on the basis of a current between the first electrode and the second electrode in reaction to the voltage”, however, the specification does not contain a description of how one can determine specifically that a scratch is present on the basis of a current between the first electrode and the second electrode in reaction to the applied voltage. While the specification discusses examining whether a current flow is present when applying the test voltage in order to determine whether a breakdown has occurred, this does not necessarily specifically indicate that a scratch has occurred, rather, that a breakdown has occurred. The specification lacks a precise description of how a scratch in particular (as opposed to some other sort of defect) can be determined from the resultant current from the applied voltage.
The specification states in [0030]-[0031]: “For scratch detection, after the device in Fig. 1 has been produced, a voltage is applied between the first electrode 14 and the second electrode 15. For this purpose, for example, the first electrode 14 can be fixedly connected to ground, and a voltage can be applied to the second electrode 15 by way of a test pad. In other exemplary embodiments, a voltage can also be applied to both electrodes 14, 15 by way of a corresponding respective test pad. Said voltage can for example be lower than a voltage difference between the first voltage domain 10 and the second voltage domain 11 during operation if the voltage domains use different voltages. The voltage can be for example 10 V or more, 50 V or more or 100 V or more, e.g. approximately 80 V. Owing to the relatively small distance d between the first electrode 14 and the second electrode 15, even relatively small damage caused by scratches is sufficient to enable a current flow between the first electrode 14 and the second electrode 15. Without scratches, by contrast, the first electrode 14 is electrically insulated from the second electrode 15, such that no current flow takes place. In this way, scratches can be detected on the basis of a current flow when a voltage is applied.”, however, a scratch is not the only kind of defect that can cause such a breakdown. The specification further states in [0038]: “On account of the small distance d between the electrodes, here even a relatively low voltage between the electrodes, in the case of damage to the dielectric between the electrodes, then results in a current flow that can be measured. Scratches can thus be detected.”, however, this similarly lacks description of how a scratch in particular can be determined, rather than a breakdown caused by some other defect. Paragraph [0045] recites similar instruction, which lacks any specific description of how a scratch in particular can be determined. Finally, the specification recites in [0067]: “In step 71, the method comprises determining whether a scratch is present, on the basis of a current between the first electrode and the second electrode. In this case, it is possible in particular to determine that a scratch is present if a current flows, and to determine that no scratch is present if no current flows.”, which similarly does not distinguish how a scratch in particular can be determined.
Because the specification does not contain adequate written description of how the presence of a scratch in particular can be determined, as opposed to some other breakdown causing defect, the claim is rejected as failing to comply with the written description requirement.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-10, 13, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the phrase “wherein the second electrode is provided over at least 80% of a length of the guard ring” is recited. It is unclear what is intended by ‘provided over’. It is not clear whether this phrase is intended to require that the second electrode is physically on top of the length of the guard ring, or if ‘over’ in this context is intended to indicate that the electrode is along the length of the guard ring. Because of this, it is not possible to accurately determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, this phrase is interpreted with the latter interpretation, as ‘along’…a length of the guard ring.
Regarding Claim 7, the claim recites the limitations "the first number" and "the same metal layer".  There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 7, the phrase “wherein a first partial electrode and a second partial electrode assigned to one another in each case are arranged in the same metal layer” is recited. However, there is no prior discussion or requirement in the claims of a first partial electrode and a second partial electrode being assigned to one another. Thus, it is unclear what is intended by the phrase “assigned to one another in each case”, and as such it is not possible to adequately determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, this limitation will be interpreted without the assignment phrase as “wherein a first partial electrode and a second partial electrode are arranged in the same metal layer”.
Regarding Claim 8, similar to Claim 7, the phrase “wherein the end faces of the first and second partial electrodes assigned to one another face one another” is recited. The portion of the phrase that reads “assigned to one another” renders the claim indefinite for similar reasons as discussed in regards to Claim 7. A similar interpretation omitting this portion of the phrase is adopted for purposes of examination.
	Regarding Claims 9 and 10, the claims recite the limitation "the same metal layer".  There is insufficient antecedent basis for these limitations in the claims.
	Regarding Claim 10, the phrase “wherein the first and second partial electrodes are arranged in the same metal layers as electrodes of the capacitors” is recited. However, the claim previously recites “one or more capacitors”, so the term “the capacitors” is indefinite, as it does not specify which of the “one or more capacitors” is included in “the capacitors”. Additionally, “the capacitors” does not allow for the possibility of one capacitor as previously recited. Thus, the claim is rendered indefinite. For purposes of examination this term will be interpreted as “the one or more capacitors”.
	Regarding Claim 13, the phrase “the electrode” is recited. This term is ambiguous as there are more than one electrode previously recited, and thus it is not possible to precisely determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, this term will be interpreted as ‘the first electrode’.
	Regarding Claim 19, the phrase “determining whether a scratch is present on the basis of a current between the first electrode and the second electrode in reaction to the voltage” is recited. It is unclear how one can determine that a scratch specifically is present based on a current between the first and second electrodes in reaction to the applied voltage. The specification does not provide further instruction, and thus it is not possible to determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, this phrase will be interpreted as ‘determining whether a breakdown is present on the basis of a current between the first electrode and the second electrode in reaction to the voltage’.
	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Examiner Note with respect to 102/103 Rejections
Examiner notes that presented below are more than one rejection of the independent Claim 1, and that the following rejection is not the only possible rejection, as the independent claim is broad enough to allow for additional rejections. Two rejections of the independent claim are presented below in order to properly reject the dependent claims directed to subject matter requiring different prior art, wherein not all of the prior art references presented in the two rejections below would make sense to combine across the two rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a) as being anticipated by Ozkan (US PGPub No. US 20150299852 A1).

Regarding Claim 1, Ozkan teaches a device, comprising: 
a first voltage domain designed to be operated at a first voltage; 
a second voltage domain designed to be operated at a second voltage; 
an isolation barrier separating the first and second voltage domains (See Fig. 16a, showing pillared graphene nanostructure capacitor; Examiner notes that a capacitor is interpreted as reading on a first and second voltage domain operating at respective first and second voltages, separated by an isolation barrier, and notes that the first and second voltages are not required to be unique; [0135]: “certain embodiments of a graphene based device as disclosed herein include a dielectric capacitor 300. The graphene/insulator/semiconductor back-gate system can be described as a metal-insulator-semiconductor capacitor.”; [0148]; [0214]: “An example embodiment of an electrode test cell assembly based on a pillared graphene nanostructure (PGN) capacitor comprising carbon nanotubes on a graphene film was fabricated and shown in FIG. 16A…Graphene CNT hybrid films grown on 25 um copper (e.g., about 99.8%) were attached onto glass slides. The copper acts as a current collector 91 and the pillared graphene nanostructure (PGN) films comprising graphene film 92a and carbon nanotubes 92a act as active electrodes.”); and 
a scratch detection circuit (Examiner interprets a scratch detection circuit as not requiring any limitations beyond the following limitations explicitly recited in the claim) comprising a first electrode and a second electrode (See Fig. 16a, showing pillared graphene nanostructure capacitor as an electrode test cell with a plurality of electrodes; [0214]: “An example embodiment of an electrode test cell assembly based on a pillared graphene nanostructure (PGN) capacitor comprising carbon nanotubes on a graphene film was fabricated and shown in FIG. 16A…Graphene CNT hybrid films grown on 25 um copper (e.g., about 99.8%) were attached onto glass slides. The copper acts as a current collector 91 and the pillared graphene nanostructure (PGN) films comprising graphene film 92a and carbon nanotubes 92a act as active electrodes.”), wherein a distance between the first electrode and the second electrode is less than 2 µm (See Figs. 20D-20F, 22A, 26A-26D, 27A-27B, showing separation of electrode being less than 2 microns; [0078]: FIGS. 20D-20F are SEM images of example embodiments of Fe catalyst particles prepared using block copolymer (BCP) templates. The average diameter and separation distance of Fe particles is 10 nm and 30 nm respectively.”; [0082]: “FIGS. 22A is an SEM micrograph of an example embodiment of CVD grown CNTs using BCP patterned arrays of iron particles as catalysts.”).

Regarding Claim 7, Ozkan teaches the device as claimed in claim 1, wherein the first electrode has a number of first partial electrodes, wherein the first number is greater than or equal to 1, wherein the second electrode has a number of second partial electrodes (See Fig. 16a, showing pillared graphene nanostructure capacitor as an electrode test cell with a plurality of partial electrodes; [0214]: “An example embodiment of an electrode test cell assembly based on a pillared graphene nanostructure (PGN) capacitor comprising carbon nanotubes on a graphene film was fabricated and shown in FIG. 16A…Graphene CNT hybrid films grown on 25 um copper (e.g., about 99.8%) were attached onto glass slides. The copper acts as a current collector 91 and the pillared graphene nanostructure (PGN) films comprising graphene film 92a and carbon nanotubes 92a act as active electrodes.”), wherein a first partial electrode and a second partial electrode assigned to one another in each case are arranged in the same metal layer (See Fig. 16a, showing pillared graphene nanostructure capacitor as an electrode test cell with a plurality of partial electrodes in the same metal layer; Examiner notes that “assigned to one another” is not given patentable weight as there is no positive recitation of assigning, nor what such an assignment would comprise).  

Regarding Claim 10, Ozkan teaches the device as claimed in claim 7, wherein the first voltage domain and the second voltage domain are coupled by way of one or more capacitors, wherein the first and second partial electrodes are arranged in the same metal layers as electrodes of the capacitors (Examiner interprets a first and second voltage being coupled ‘by way of one or more capacitors’ as including a single capacitor, which couples two voltages domains, wherein the voltage domains are not required to be unique; See Fig. 16a, showing pillared graphene nanostructure capacitor as an electrode test cell with a plurality of partial electrodes; [0214]: “An example embodiment of an electrode test cell assembly based on a pillared graphene nanostructure (PGN) capacitor comprising carbon nanotubes on a graphene film was fabricated and shown in FIG. 16A…Graphene CNT hybrid films grown on 25 um copper (e.g., about 99.8%) were attached onto glass slides. The copper acts as a current collector 91 and the pillared graphene nanostructure (PGN) films comprising graphene film 92a and carbon nanotubes 92a act as active electrodes.”, Examiner notes that the first and second partial electrodes are in the same metal layers as the electrodes of the capacitor as the first and second partial electrodes comprise parts of the capacitor electrodes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub. No. US 20110248357 A1) in view of Ciplickas (US PGPub. No. US 20050074908 A1).

Regarding Claim 1, Kwon teaches A device, comprising: 
a first voltage domain designed to be operated at a first voltage; 
a second voltage domain designed to be operated at a second voltage; 
an isolation barrier separating the first and second voltage domains (Abstract: “An integrated circuit device includes a substrate having adjacent first and second regions, and a device isolation structure in the substrate between the first and second regions. The first and second regions of the substrate may respectively include transistors configured to be driven at different operational voltages, and the device isolation structure may electrically separates the transistors of the first region from the transistors of the second region.”).
Kwon does not explicitly teach a scratch detection circuit comprising a first electrode and a second electrode, wherein a distance between the first electrode and the second electrode is less than 2 µm.
Ciplickas teaches a scratch detection circuit comprising a first electrode and a second electrode (Abstract: “The test pattern includes a first comb structure having a plurality of tines, and a second structure.”; [0003]: “Electrical test structures are used to detect faults and to identify and localize defects.”), wherein a distance between the first electrode and the second electrode is less than 2 µm ([0037]: “For example, in the DOE of Table 1 (below), maximum density is actually approximately 80-90%% since minimum S is approximately 0.2 .mu.m and L is approximately 1-1.2 .mu.m.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to include a scratch detection circuit comprising a first electrode and a second electrode, wherein a distance between the first electrode and the second electrode is less than 2 µm, as taught by Ciplickas.
Doing so would allow one to, as taught by Ciplickas, test resultant structures [0006]: “for product yield improvement’.

Regarding Claim 5, Kwon in view of Ciplickas teaches the device as claimed in claim 1.
Ciplickas further teaches wherein the first electrode and/or the second electrode have/has one or more interruptions (See Figs. 2, 4, and 5, showing electrodes with one or more interruptions).  

Regarding Claim 6, Kwon in view of Ciplickas teaches the device as claimed in claim 5.
Ciplickas further teaches wherein a total length of the interruptions is less than 75% of a total length of the first electrode and/or second electrode (See Figs. 2, 4, and 5, showing the length of interruptions being less than 75% of the total length of the electrodes).  

Regarding Claim 7, Kwon in view of Ciplickas teaches the device as claimed in claim 1.
 Ciplickas further teaches wherein the first electrode has a number of first partial electrodes, wherein the first number is greater than or equal to 1, wherein the second electrode has a number of second partial electrodes (See Figs. 2, 4, and 5, showing one or more first and second partial electrodes), wherein a first partial electrode and a second partial electrode assigned to one another in each case are arranged in the same metal layer (Abstract: “The test structure may have a lower layer pattern, such that topographical variations of the lower layer pattern propagate to an upper layer pattern of the test structure.”, Examiner notes that the patterns in Figs. 2, 4, and 5 are examples of test structures to be applied as a layer pattern, thus the partial electrodes are necessarily in the same layer).  

Regarding Claim 11, Kwon in view of Ciplickas teaches the device as claimed in claim 1.
Ciplickas further teaches wherein at least one portion of the first electrode and at least one portion of the second electrode in each case have one or more fingers, wherein the fingers of the first electrode extend parallel to the fingers of the second electrode (See Figs. 2, 4, and 5, showing portions of the first and second electrodes having one or more fingers that are parallel to one and other).  

Regarding Claim 12, Kwon in view of Ciplickas teaches the device as claimed in claim 1.
Ciplickas further teaches wherein at least one portion of one of the first electrode or the second electrode has cutouts, and wherein at least one portion of the other of the first electrode and the second electrode has parts lying in the cutouts (See Figs. 2, 4, and 5, showing portions of the first and second electrodes having cut out areas with the electrode of the other electrode lying in the cutouts).  

Regarding Claim 13, Kwon in view of Ciplickas teaches the device as claimed in claim 1.
Ciplickas further teaches wherein at least one portion of the first electrode and of the second electrode has a wavy shape, wherein the wavy shapes of the electrode and of the second electrode extend parallel to one another (See Figs. 2 and 4, showing portions of the first and second electrodes having a wavy shape, with the portions extending parallel to one another).  

Regarding Claim 14, Kwon in view of Ciplickas teaches the device as claimed in claim 1.
Ciplickas further teaches wherein in at least one portion the first electrode extends parallel to the second electrode and the first electrode and the second electrode have cutouts facing one another (See Figs. 2, 4, and 5, showing portions of the first electrode extending parallel to the second electrode and either having cutouts facing one and other).  

Regarding Claim 19, Kwon in view of Ciplickas teaches the device as claimed in claim 1. Ciplickas further teaches a method for testing the device as claimed in claim 1, comprising: applying a voltage between the first electrode and the second electrode, determining whether a scratch is present on the basis of a current between the first electrode and the second electrode in reaction to the voltage ([0003]: “Electrical test structures are used to detect faults and to identify and localize defects.”; [0005]: “Residual barrier or Cu (or other) metal "extra material" defects cause electrical shorts. Residual barrier metal defects are difficult to detect even using optimized inline inspection. Electrical test structures are an attractive alternative for defect detection. Metal "Comb" or "SnakeComb" structures can be used to detect the presence of electrical shorts. FIG. 2 shows a typical metal SnakeComb structure 200, including a snake portion 202, and two comb portions 203, 204. If an extra material defect occurs between the two halves of the comb 203, 204, the resulting electrical short results in excessive leakage current detected during subsequent electrical test. If a missing material defect occurs within the Snake portion 202 of the structure 200, subsequent electrical test shows an open circuit between the two ends of the snake.”, Examiner notes that this is interpreted as teaching applying a voltage between the electrodes comprising the comb structure, as a potential difference is inherently disclosed by an electrical test for testing shorts resulting in leakage currents or an open circuit).  

Claims 2-4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub. No. US 20110248357 A1) in view of Ciplickas (US PGPub. No. US 20050074908 A1) and Kerber (US PGPub. No. US 20130075861 A1).

Regarding Claim 2, Kwon in view of Ciplickas teaches the device as claimed in claim 1, wherein the device comprises a guard ring surrounding at least one part of the first voltage domain (See Fig. 4A, showing guard ring surrounding at least one part of the first voltage domain).
Kwon does not explicitly teach wherein the guard ring serves as a first electrode.
Kerber teaches wherein the guard ring serves as a first electrode ([0023]: “The first guard ring GR1 includes the conductive lines M11, M21, M31 and MF1. The first guard ring GR1 includes the conductive vias V11, V21 and V31. The first guard ring GR1 may be placed at a voltage VOLT1. The voltage VOLT1 may be the ground voltage. In the embodiment shown, the first guard ring GR1 is shown to be electrical coupled to the substrate by way of the conductive via (e.g. conductive contact) C11.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to include wherein the guard ring serves as a first electrode, as taught by Kerber.
Doing so would simplify the device by reducing the number of elements necessary, as Kwon teaches a guard ring, so using the guard ring as an electrode would forego the need for an additional element for this purpose.

Regarding Claim 3, Kwon in view of Ciplickas and Kerber teaches the device as claimed in claim 2.
Kerber further teaches wherein the second electrode extends parallel to the guard ring (See Figs. 2, 4, and 5; [0024]: “In an embodiment, the first guard ring GR1 may at least partially encircle the final conductive line MF2.”).  

Regarding Claim 4, Kwon in view of Ciplickas and Kerber teaches the device as claimed in claim 2.
Kerber further teaches wherein the second electrode is provided over at least 80% of a length of the guard ring (See Figs. 2, 4, and 5; [0048]: “In one or more embodiments, the second guard ring GR2 may be position between the first guard ring GR1 and the conductive line MF2.”).  

Regarding Claim 15, Kwon in view of Ciplickas teaches the device as claimed in claim 1.
Kwon does not explicitly teach wherein the first electrode is connected to ground.  
Kerber teaches wherein the first electrode is connected to ground ([0023]: “The first guard ring GR1 may be placed at a voltage VOLT1. The voltage VOLT1 may be the ground voltage.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to explicitly include wherein the first electrode is connected to ground, as taught by Kerber.
Use of a ground is well known in the various electrical arts, and doing so would allow one to create a zero potential reference, such that the electrical testing is stable, as is known in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub. No. US 20110248357 A1) in view of Ciplickas (US PGPub. No. US 20050074908 A1) and Ozkan (US PGPub. No. US 20150299852 A1).

Regarding Claim 8, Kwon in view of Ciplickas teaches the device as claimed in claim 7.
Ciplickas further teaches wherein each first partial electrode and each second partial electrode have a second portion having a cross section having an end face, wherein the end faces of the first and second partial electrodes assigned to one another face one another (See Figs. 2, 4, and 5, showing first and second partial electrodes having an end face, wherein the faces of the first and second electrodes are facing one another).  
Kwon in view of Ciplickas does not explicitly teach wherein each first partial electrode and each second partial electrode have a first portion having a round cross section (Emphasis added by Examiner). 
Ozkan teaches each…partial electrode have a…portion having a first portion having a round cross section (See Fig. 16A, showing cross section of the partial electrodes being round).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon in view of Ciplickas to explicitly include each…partial electrode have a…portion having a first portion having a round cross section, as taught by Ozkan.
Doing so would allow one to use carbon nanotubes as partial electrodes, which has known benefits, including as stated by Ozkan [0016]: “controlling the size and separation of the carbon nanotubes by controlling the size and separation of the loaded catalyst”.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub. No. US 20110248357 A1) in view of Ciplickas (US PGPub. No. US 20050074908 A1) and Roehner (US Patent No. US 9048150 B1).

Regarding Claim 16, Kwon in view of Ciplickas teaches the device as claimed in claim 1.
Kwon does not explicitly teach wherein the first electrode and/or the second electrode are/is configured to be connected to ground in a normal operating mode of the device and to be connected to a test terminal in a test operating mode.
Roehner teaches wherein the first electrode and/or the second electrode are/is configured to be connected to ground in a normal operating mode of the device and to be connected to a test terminal in a test operating mode (Col. 8, Lines 10-12: “After performing the testing, the upper metallization is formed over the capacitors, which interconnects the various supply side lines and the ground side lines together”, i.e. connected to ground in normal operation of the device; Col. 8, Lines 22-26: “FIG. 7 illustrates inline testing of buffer capacitors in an application having supply rails with buffer capacitors in accordance with an embodiment of the present invention. Supply rails are large distributed nets, and therefore test pads may be easily added without area penalty.”; Col. 12, Lines 6-9: “In response to a test voltage pulse applied at the test pad 550, the leakage current between the first metal line 510 and the second metal line 520 may be measured through the test pad 550.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to include wherein the first electrode and/or the second electrode are/is configured to be connected to ground in a normal operating mode of the device and to be connected to a test terminal in a test operating mode, as taught by Roehner.
Doing so would allow one to maintain the device to a stable zero potential reference while not completing the testing, as is known in the art, and would allow one to connect the device under test to the testing devices during testing in order to be able to complete the testing of the device under test.

Regarding Claim 20, Kwon in view of Ciplickas teaches the method as claimed in claim 19.
Kwon does not explicitly teach further comprising connecting the first electrode and/or the second electrode to ground after the determining.
Roehner teaches connecting the first electrode and/or the second electrode to ground after the determining (Col. 8, Lines 27-29: “In this embodiment, all buffer capacitors are connected to a separate contact pad, which is subsequently connected to a common ground line after performing the inline testing.”, i.e. connecting electrodes to ground after test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to include connecting the first electrode and/or the second electrode to ground after the determining, as taught by Roehner.
Doing so would allow one to return the device to a stable zero potential reference after completing the testing, such that no remaining potential is present across the device under test, as is known in the art.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub. No. US 20110248357 A1) in view of Ciplickas (US PGPub. No. US 20050074908 A1) and Zhao (US PGPub. No. US 20180247596 A1).

Regarding Claim 17, Kwon in view of Ciplickas teaches the device as claimed in claim 1.
Kwon does not explicitly teach wherein the first electrode and/or the second electrode are/is connected to ground by way of a resistor having a resistance value of 1000 ohms or more.  
Zhao teaches wherein the first electrode and/or the second electrode are/is connected to ground by way of a resistor ([0013]: “the third test pad is connected with the second electrode of the third transistor and the first end of the first resistor; and a second end of the first resistor is grounded”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to include wherein the first electrode and/or the second electrode are/is connected to ground by way of a resistor, as taught by Zhao.
Doing so would allow one to ensure proper grounding, and prevent possible ground faults, as is known in the art.
Kwon in view of Zhao does not explicitly teach having a resistance value of 1000 ohms or more.
However, the precise resistance value of the grounding resistor depends upon the specific voltage range necessary for operation, and a skilled artisan would know to adapt the strength of the resistor to the specific operating conditions of the device. Resistors of a wide range of resistance values are commercially available, including but not limited to 1000 ohms or more.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon in view of Zhao to explicitly include having a resistance value of 1000 ohms or more.
Doing so would allow one to provide proper and adequate grounding for the specific operating ranges of the device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub. No. US 20110248357 A1) in view of Ciplickas (US PGPub. No. US 20050074908 A1), Kerber (US PGPub. No. US 20130075861 A1), and Zhao (US PGPub. No. US 20180247596 A1).

Regarding Claim 18, Kwon in view of Ciplickas teaches the device as claimed in claim 1.
Kwon does not explicitly teach wherein the first electrode is connected to ground, wherein the second electrode is connected to a test pad, and wherein the test pad is connected to ground by way of a bond wire.
Kerber teaches wherein the first electrode is connected to ground ([0023]: “The first guard ring GR1 may be placed at a voltage VOLT1. The voltage VOLT1 may be the ground voltage.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to explicitly include wherein the first electrode is connected to ground, as taught by Kerber.
Use of a ground is well known in the various electrical arts, and doing so would allow one to create a zero potential difference between an electrode and the environment, such that the electrical testing is stable, as is known in the art.
Zhao teaches wherein the second electrode is connected to a test pad, and wherein the test pad is connected to ground ([0013]: “the third test pad is connected with the second electrode of the third transistor and the first end of the first resistor; and a second end of the first resistor is grounded”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to include wherein the second electrode is connected to a test pad, and wherein the test pad is connected to ground, as taught by Zhao.
Doing so would allow one to test whether an electronic element is functioning properly, as disclosed in [0054], and to ensure a zero potential reference, such that the electrical testing is stable, as is known in the art.
Kwon in view of Zhao does not explicitly teach by way of a bond wire.
However, the use of wire bonding is well known in the electrical arts and is a common means for connecting electrical elements in semiconductor applications.
Nevertheless, Bae teaches by way of a bond wire ([0034]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon in view of Zhao to explicitly include by way of a bond wire, as taught by Bae.
Doing so would provide one with a common, inexpensive, and simple technique to connect the elements of Zhao. 

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863